1

2                                        UNITED STATES DISTRICT COURT

3                                            DISTRICT OF NEVADA

4                                                         ***
      RYAN WILLIAMS,
5
                            Plaintiff,
6                                                            2:19-cv-00276-JAD-VCF
      vs.                                                    ORDER
7     ALLEGIANT AIR,
8                            Defendant.
9           Before the court is Plaintiff’s Motion for Extension of Time to File [sic] Initial Disclosures (ECF
10   NO. 27). Defendant filed a Non-Opposition (ECF NO. 28).
11          Plaintiff’s motion for extension of time is granted. Plaintiff is reminded to consult with defense
12   counsel regarding discovery extensions first. Under LR 26-8, unless the court orders otherwise, written
13   discovery, including discovery requests, discovery responses, deposition notices, and deposition
14   transcripts, must not be filed with the court. Originals of responses to written discovery requests must be
15   served on the party who served the discovery request, and that party must make the originals available at
16   the pretrial hearing, at trial, or when ordered by the court. Likewise, a deposing party must make the
17   original transcript of a deposition available at any pretrial hearing, at trial, or when ordered by
18   the court.
19          Accordingly,
20          IT IS HEREBY ORDERED that Plaintiff’s Motion for Extension of Time to File [sic] Initial
21   Disclosures (ECF NO. 27) is GRANTED. Plaintiff must serve, not file, his initial disclosures on or before
22   September 3, 2019.
23          DATED this 23rd day of August, 2019.
                                                                    _________________________
24
                                                                    CAM FERENBACH
25
                                                                    UNITED STATES MAGISTRATE JUDGE
